Citation Nr: 1314390
Decision Date: 05/01/13	Archive Date: 06/28/13

DOCKET NO. 08-37 859	)        DATE MAY 01 2013

On appeal from the Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUE

Entitlement to service connection for a left knee disability to include as secondary to service-connected right knee disability.

REPRESENTATION 

Veteran represented by:      Teena Petro, Agent

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1965 to March 1966 and from October 1981 to January 1984.

The matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office CRO).

In September 2010, the Board remanded the case to afford the Veteran a new VA examination and to obtain a VA medical opinion. As a result of the remand, the claim is again REMANDED to the RO via the Appeals Management Center in Washington.

REMAND

On VA examination in February 2011, the VA examiner expressed the opinion that it was less likely as not that the left knee arthritis was caused by or aggravated by the service-connected right knee disability. The VA examiner did not address direct service connection and the reason for concluding that the left knee was not aggravated is not clear. As the evidence is insufficient to decide the applicable theories of service connection further development under the duty to assist is needed.

Accordingly, the claim is REMANDED for the following action:

1. Arrange to have the Veterans file reviewed by a VA physician, who has not previously examined the Veteran, to determine:

-  2 -

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that:

a). The current degenerative joint disease of the left knee by X-ray in 2010 is a progression of a left knee sprain in April 1982. a medial collateral ligament strain in January 1983. or a soft tissue injury, in February 1983 in service with a normal separation examination in December 1983 and after service a normal VA examination in December 2006, except for pain with normal X-rays or the development of new and separate condition; or,

b). The current degenerative joint disease of the left knee is aggravated by the service-connected right knee disability.

In formulating the opinion, the VA examiner is asked to consider that in this context, the term "aggravation" means a permanent increase in left knee arthritis, that is, an irreversible worsening beyond the natural clinical course as contrasted to a temporary worsening of symptoms due to the service-connected right knee disability.

2. After the development is completed, adjudicate the claim. If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

-3-

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.

George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

-4-





